Exhibit 10.9

 [logo.gif]

 



August 2, 2019

 

Via Electronic Mail and First Class Mail

 

Bluerock Real Estate, L.L.C.

1345 Avenue of the Americas, 32nd Floor

New York, New York 10105

Attention: Michael Konig
Email: mkonig@bluerockre.com

 

Bluerock Real Estate Holdings, LLC

1345 Avenue of the Americas, 32nd Floor

New York, New York 10105

Attention: Michael Konig
Email: mkonig@bluerockre.com

 

 

Re:Notice of Renewal of Administrative Services Agreement dated October 31, 2017
(the “Agreement”), by and between Bluerock Real Estate, L.L.C. (“BRRE”) and
Bluerock Real Estate Holdings, LLC (“BREH,” and together with BRRE, the
“Bluerock Entities”), and Bluerock Residential Growth REIT, Inc. (the “REIT”),
Bluerock Residential Holdings, L.P. (the “OP”), Bluerock TRS Holdings, LLC (the
“TRS”), and Bluerock REIT Operator, LLC (“REIT Operator,” and together with the
REIT, the OP and the TRS, the “Company”).

 

Gentlemen:

 

The Company hereby notifies the Bluerock Entities that pursuant to Section 9.1
of the Agreement, the Company elects to renew the Agreement for an additional
one-year term, to expire on October 31, 2020.

 

Please let me know if you have any questions.





  Sincerely,       /s/ Jordan B. Ruddy       Jordan B. Ruddy   Chief Operating
Officer and President   Bluerock Residential Growth REIT, Inc.



 



Cc: R. Ramin Kamfar (via email)

 

 



 

